EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 14, 2013 with respect to the consolidated financial statements included in the Annual Report of Superior Uniform Group Inc. on Form 10-K for the year ended December 31, 2012.We hereby consent to the incorporation by reference of said report in the Registration Statement of Superior Uniform Group, Inc. on Form S-8 (File No. 333-105906, effective June 6, 2003). /s/ GRANT THORNTON LLP Tampa, Florida March 14, 2013
